Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are pending. Claims 1-21 have been examined. Claims 1-21 have been rejected. 

Response to Arguments
Applicant's arguments with respect to claims 1, 8, and 15 filed 2/19/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an asset health calculator configured to, a task generator configured to, a task optimizer configured to, a workscope strategy analyzer configured to, and a workscope effect calculator in claims 1 and 15. According to the specification on pp. 145-146 ¶ 00691, a processor is used to implement these units with functions as recited in the claims, so they are interpreted as such.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zyglowicz (US 2014/0365191) in view of Sangeeta et al. (US 2003/0167117).

As per claim 1, Zyglowicz teaches a system comprising:
an asset health calculator configured to identify a component of an asset to be removed from operation to perform maintenance based on generating a first asset health quantifier corresponding to a first health status of the asset component (¶ 0027, 0029, 0115; Zyglowicz teaches systems and/or techniques for identifying subsets, which are components, of industrial assets to predicts recommended maintenance actions based on developed health model and profile; the portion of systems and/or techniques to perform this function correspond to an asset health calculator as claimed, and health profile correspond to health quantifier);
a task generator configured to determine a first workscope including a first set of maintenance tasks to perform maintenance on the asset component (¶ 0031, 0038, 0115; Zyglowicz teaches using an algorithm on a computer system to evaluate health profile of an asset to generate maintenance plan(s) and actions during a prediction period; the algorithm used on a computer system to generate maintenance actions corresponds to a task generator; the teaching of maintenance actions during a prediction period implies maintenance actions at different time points of the prediction period, so maintenance actions 
a task optimizer configured to determine a second workscope including a second set of maintenance tasks for the asset component based on at least one of the first asset health quantifier and the first workscope (¶ 0031, 0038; Zyglowicz teaches using an algorithm on a computer system to evaluate health profile of an asset to generate maintenance plan(s) and actions during a prediction period; the algorithm used on a computer system to generate maintenance actions corresponds to a task generator; the teaching of maintenance actions during a prediction period implies maintenance actions at different time points of the prediction period, so maintenance actions at the beginning is considered a first workscope and a subsequent maintenance actions at a time point after the first is considered a second workscope; the algorithm used on a computer system to generate the second workscope corresponds to a task optimizer as recited); 
generate a second asset health quantifier corresponding to a second health status of the asset component when the second workscope is completed on the asset (¶ 0076, 0081, 0084-0085; Zyglowicz teaches acquiring data to analyze, predict health profile, and respective maintenance plans, and determine impact of performing maintenance action(s); health profile is regarded health status; maintenance plans are a second asset health quantifier; and acquired data are information from recommended maintenance action(s) performed corresponding to the second workscope is completed on the asset); and
update at least one of the asset health calculator, the task generator, or the task optimizer to improve a determination of at least one of the first and the second workscopes to improve the second asset health quantifier relative to the first asset health quantifier (¶ 0084; Zyglowicz teaches updating model logic and/or parameters with acquired data to predict next health profile and respective maintenance plans, which can be considered either a first and or second workscopes, corresponding to the asset health calculator, the 
but does not teach:
the task optimizer further including a workscope strategy analyzer configured to:
select a set of future workscopes based on an optimal workscope path option among a plurality of workscope path options associated with the asset, the set of future workscopes including the second workscope;
wherein each workscope of the set of future workscopes is associated with a probability of failure, and the workscope strategy analyzer is further configured to; 
select the second workscope based on a mapping of failure modes of workscopes in the set of future workscopes;
However, Sangeeta teaches:
select a set of future workscopes based on an optimal workscope path option among a plurality of workscope path options associated with the asset, the set of future workscopes including the second workscope (¶ 0023-0024, 0027-0029; Sangeeta teaches a tree with workscopes branches associated with respective probabilities corresponding to path options to select a workscope path for a component for future workscopes; Sangeeta also teaches selecting a better workscope path corresponding to probability; this teaching reads onto this recited limitation);
wherein each workscope of the set of future workscopes is associated with a probability of failure (¶ 0023-0024; Sangeeta teaches workscopes associated with respective probabilities of failure), and the workscope strategy analyzer is further configured to; 
select the second workscope based on a mapping of failure modes of workscopes in the set of future workscopes (¶ 0023-0024, 0027-0029; Sangeeta teaches a tree with workscopes branches associated with respective probabilities of requiring particular 
Zyglowicz and Sangeeta are analogous art because they are in the field of modeling and predicting health condition of components of a system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zyglowicz and Sangeeta. One of ordinary skill in the art would have been motivated to make such a combination because Sangeeta’s teachings would have helped determine a point at which the set of workscopes should be discontinued and the second set of second workscopes should be introduced to replace the first set (¶ 0035).

As per claim 5, Sangeeta teaches the system of claim 1, wherein the task optimizer is to determine the second workscope by generating a plurality of workscopes based on at least one of contractual requirements, environmental requirements, and optimization metrics (¶ 0024, 0033; Sangeeta teaches workscopes optimization using cost of a maintenance, which is an optimization metric).

As per claim 6, Zyglowicz teaches the system of claim 1, wherein the workscope effect calculator is to update the asset health calculator by improving at least one of a model algorithm (¶ 0084; Zyglowicz teaches updating model logic and/or parameters, corresponding to a model algorithm), an operator behavior, or a sensor parameter corresponding to a computer-generated model used by the asset health calculator.

As per claim 7, Zyglowicz teaches the system of claim 1, further including the workscope effect calculator to calculate a difference between the first asset health quantifier and the 

As per claim 8, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 7. They are, therefore, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 19, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

As per claim 20, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

As per claim 21, these limitations have already been discussed in claim 7. They are, therefore, rejected for the same reasons.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zyglowicz  in view of Sangeeta et al. as applied to claims 1, 8, and above and further in view of Khan et al. (US 2010/0153080).

As per claim 2, Zyglowicz and Sangeeta do not teach the system of claim 1, wherein the asset health calculator is to generate the first asset health quantifier by simulating an operating condition of the asset by executing a computer-generated model.
However, Khan teaches:
generate the first asset health quantifier by simulating an operating condition of the asset by executing a computer-generated model (¶ 0019; Khan teaches performing simulations and analyses to mode).
Zyglowicz, Sangeeta, and Khan are analogous art because they are in the field of modeling and predicting health condition of components of a system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zyglowicz, Sangeeta, and Khan to modify the asset 

As per claim 3, Khan teaches the system of claim 2, wherein the computer-generated model is at least one of a physics-based model (¶ 0019), a historical data model, a stochastic model, or a hybrid model.

As per claim 9, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 10, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zyglowicz  in view of Sangeeta et al. and Khan et al. as applied to claims 3, 10, 17 above, and further in view of Surana et al. (US 2018/0275044).

As per claim 4, Khan teaches the system of claim 3, wherein the asset health calculator is to execute the physics-based model by simulating an operation of the asset during a cycle by executing a digital twin model of the asset (according to en.wikipedia.org/wiki/Digital_twin, Digital twins integrate IoT, artificial intelligence, machine learning and software analytics with spatial network graphs[8] to create living digital simulation models that update and change as their physical counterparts change. A digital twin continuously learns and updates itself from multiple sources to represent its near real-time status, working condition or position; Khan in ¶ 0018-0020 teaches modeling a turbine engine component and using sensors’ data comprising operating conditions to simulate the physics based model, so it reads onto simulating an operation of the asset during a cycle by executing a digital twin model of the asset);
Zyglowicz, Sangeeta, and Khan do not teach:
by simulating a sensor of the asset during the cycle. 
However, Surana teaches:
simulating a sensor of the asset during the cycle (¶ 0049; Surana teaches using estimation model generator to estimate sensor data; this estimation corresponds to simulating a sensor of the asset during the cycle).
Zyglowicz, Sangeeta, Khan, and Surana are analogous art because they are in the field of modeling and predicting health condition of components of a system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zyglowicz, Sangeeta, Khan, and Surana. One of ordinary skill in the art would have been motivated to make such a combination because Surana’s teachings would have been used to detect missing and/or corrupted sensor data to reconstruct the missing sensor data and/or correct the corrupted sensor data (¶ 0049).
	
As per claim 11, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 18, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                                                                                                                                                                                                                                /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129